Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 2005, which ruled that claimant’s request for a hearing was untimely.
*1063By initial determination dated July 24, 2003, the Department of Labor disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. In response to claimant’s inquiries concerning the reason for the denial, the Department advised him to request a hearing. Claimant subsequently sent a letter, received by the Department on September 25, 2004, which it considered a request for a hearing. The Unemployment Insurance Appeal Board, however, concluded that the request was untimely and upheld the initial determination. Claimant appeals.
We affirm. Pursuant to Labor Law § 620 (1) (a), a hearing must be requested within 30 days of the mailing of the initial determination. As claimant did not request a hearing within the statutory time period or establish a reasonable excuse for the delay in doing so (see Matter of Bryant [Commissioner of Labor], 24 AD3d 942, 943 [2005]; Matter of Tobar [Commissioner of Labor], 308 AD2d 651, 651-652 [2003]), the Board properly concluded that the request was untimely.
Cardona, P.J., Crew III, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.